'


                                                    a. a                                      09/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: OP 22-0515


                                        OP 22-0515
                                                                         FILLAJ
 INGE RUDBACH,                                                            SEP 2 0 2022
                                                                       Bovvrni
                                                                     Clerk of      Gref,nwood
              Petitioner,                                                        Supreme Court
                                                                         -;.ratr4 of
                                                                                     Montana
       v.
                                                                     ORDER
 TWENTY-FIRST JUDICIAL DISTRICT COURT,
 RAVALLI COUNTY, HONORABLE JENNIFER
 B. LINT, Presiding,

              Respondent.


       Petitioner Inge Rudbach, via counsel, seeks a writ of supervisory control to vacate
an Order of the Twenty-First Judicial District Court, Ravalli County, denying her motion
to dismiss in Cause No. DV-2019-433, in which she is a defendant. She further requests
that the District Court matter be stayed pending the resolution of this petition.
       We have amended the caption to reflect the proper parties in this original
proceeding. M. R. App. P. 14. Having reviewed the Petition and the challenged Order, we
deem it appropriate to obtain a summary response. Therefore, in accordance with M. R.
App. P. 14(7),
       IT IS ORDERED that the Twenty-First Judicial District Court; and/or on behalf of
the District Court, Travis and Jodie Spencer, plaintiffs in the District Court case; Justin
Kirkbride, co-defendant in the District Court case; and Mad Jack Enterprises LLC, d/b/a
Win Home Inspection Five Valleys, co-defendant in the District Court case; are each
granted 30 days from the date of this Order to prepare, file, and serve a response to the
petition for writ of supervisory control.
       IT IS FURTHER ORDERED that the proceedings in the underlying case are
STAYED pending this Court's decision on the Petition.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Twenty-First Judicial District Court, Ravalli County,
Cause No. DV-2019-433, and the Honorable Jennifer B. Lint, presiding.
       DATED this -at , —day of September, 2022.




                                                                 Chief Justice




                                                                   Justices